Citation Nr: 1219103	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-22 455	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for Type II Diabetes Mellitus.

2.  Entitlement to an initial rating higher than 10 percent for associated peripheral neuropathy of the right lower extremity prior to July 24, 2008, and a rating higher than 20 percent since.

3.  Entitlement to an initial rating higher than 10 percent for associated peripheral neuropathy of the left lower extremity prior to July 24, 2008, and a rating higher than 20 percent since.

4.  Entitlement to an initial compensable rating for erectile dysfunction (ED).

5.  Entitlement to an initial rating higher than 10 percent for tinnitus.

6.  Entitlement to an initial compensable rating for bilateral hearing loss.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from July 1963 to July 1967.

This appeal to the Board of Veterans' Appeals (Board) is from January and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In relevant part, the January 2007 decision granted the Veteran's claims for service connection for Type II Diabetes Mellitus, which initially was rated as 20-percent disabling, and for bilateral hearing loss, initially rated as 0-percent disabling, i.e., noncompensable, and tinnitus, initially rated as 10-percent disabling.  All of these ratings were retroactively effective from May 16, 2006, the date of receipt of these claims.  The November 2007 decision additionally granted service connection for peripheral neuropathy of the lower extremities, each initially evaluated as 10-percent disabling, and for ED, initially evaluated as 0-percent disabling.  These additional ratings also were retroactively effective as of May 16, 2006.  The Veteran appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999) (indicating in this circumstance VA adjudicators must consider whether to "stage" the ratings, meaning assign different ratings at different times since the effective date of the award to compensate him for times when the disabilities may have been more severe than at others).

Another RO decision since issued in March 2009, during the pendency of this appeal, did just that, increasing the ratings for the peripheral neuropathy of his lower extremities from 10 to 20 percent - but only retroactively effective from July 24, 2008, so not all the way back to the date of receipt of these claims on May 16, 2006.  He since has continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (holding that it is presumed he is seeking the maximum available rating, unless he expressly indicates otherwise).  So these claims now concern whether he was entitled to initial ratings higher than 10 percent prior to July 24, 2008, i.e., for the immediately preceding period from May 16, 2006 to July 23, 2008, and whether he has been entitled to ratings higher than 20 percent since July 24, 2008.

All of the claims require further development or consideration before being decided on appeal, however, except the claim for a higher initial rating for the ED.  So the Board is going ahead and deciding this claim, whereas the Board instead is remanding all of the others to the RO via the Appeals Management Center (AMC).


FINDING OF FACT

Because of his ED, the Veteran has loss of erectile power, but not also a physical penile deformity.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating for the ED.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.115b, Diagnostic Code 7522 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining this evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding this ED claim, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2006, so prior to initially adjudicating this claim November 2007 and, thus, in the preferred sequence.  The letter informed him of the evidence required to substantiate the claim, keeping in mind that at the time he was still trying to establish his entitlement to service connection for his ED, and of his and VA's respective responsibilities in obtaining this supporting evidence.  The RO's November 2007 decision has since granted service connection for his ED.  And in cases, as here, where the 
increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim since has been granted and he has appealed this "downstream" issue concerning the initial rating assigned for the disability, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran was sent this required SOC in July 2008, also an SSOC in February 2009 discussing this downstream claim for a higher initial rating, citing the applicable statutes and regulations, and providing reasons and bases for not assigning a higher initial rating.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), VA outpatient treatment records, and arranged for a VA compensation examination in November 2006 to assess the etiology and severity of his ED, which, as mentioned, is now the determinative downstream issue.  Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Unlike the peripheral neuropathy rating claims remanded by the Board below, the record does not suggest that the current rating for the Veteran's ED is incorrect or that his ED has worsened so as to require a more contemporaneous examination.  The Board therefore is satisfied that VA has provided all assistance required by the VCAA concerning this claim.  38 U.S.C.A. § 5103A.

In deciding this claim, the Board has reviewed all of the relevant evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson, 12 Vet. App. at 126.  


In the November 2007 RO decision, service connection was granted for the Veteran's ED as secondary to (i.e., as a complication of) his service-connected Type II Diabetes Mellitus.  A noncompensable rating was assigned under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522, retroactively effective from May 16, 2006.  He was also granted special monthly compensation (SMC) for loss of use of a creative organ, also retroactively effective from May 16, 2006.

ED is not specifically listed in the rating schedule, hence, the use of a hyphenated diagnostic code (DC).  In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease, itself, followed by a hyphen, with the residual condition listed last.  So a hyphenated diagnostic code reflects a rating by analogy.  See 38 C.F.R. §§ 4.20 and 4.27.  The most closely aligned criteria for this disability are found in Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20-percent disabling, also noting the adjudicator is to review for entitlement to SMC under 38 C.F.R. § 3.350 - which, as mentioned, the Veteran already is receiving.

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

So resolution of this appeal ultimately turns on whether the Veteran has deformity of his penis in addition to ("with") the loss of erectile power on account of his ED.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (indicating that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare and contrast with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding, instead, that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).


Treatment records from the Tuscaloosa VAMC from 2006 show a problem history of ED, and during his VA medical examination in November 2006 the Veteran complained of an inability to achieve and maintain an erection for the past 10 years.  Examination of his penis, however, was normal in terms of not detecting a physical deformity.  More recent VA treatment records again show a history of an inability to achieve and maintain an erection, but also again reflect no indication of penis deformity.

In July 2008, the Veteran contended that a higher rating is warranted because he has loss of the use of his penis and, in turn, he is qualified for SMC because he has loss of use of a creative organ.  The Board is not disputing he has loss of erectile power, as indeed, he is already receiving SMC for loss of use of a creative organ under 38 C.F.R. § 3.350(a).  See also 38 U.S.C.A. § 1114(k).  A footnote in Diagnostic Code 7522, as mentioned, indicates the disability is to be reviewed for entitlement to SMC for loss of use of a creative organ under 38 C.F.R. § 3.350(a), which is no longer a concern since this already has been done.  But the key factor in establishing entitlement to a compensable evaluation, aside from the rating for the underlying diabetes, is showing he also has deformity of his penis, meaning a physical deformity, which the medical evidence in the file does not indicate.

This conclusion is not contradicted by statements from the Veteran, as he has indicated only loss of use and not deformity.  Therefore, the preponderance of the evidence is against his claim for a higher (compensable) initial rating for his ED, in turn meaning the "benefit-of-the-doubt" rule is inapplicable, and that his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out, however, that there is no suggestion the Veteran's ED is so exceptional or unusual as to render impractical the application of the regular schedular standards and warrant extra-schedular consideration.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of this disability are contemplated by the schedular criteria.  Without sufficient evidence reflecting that his disability picture is not contemplated by the Rating Schedule, referral for a determination of whether his disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

The claim for an initial compensable rating for ED is denied.


REMAND

As another complication of his Type II Diabetes Mellitus, the Veteran also has been granted service connection for peripheral neuropathy of his lower extremities.  Each lower extremity initially was evaluated as 10-percent disabling effective from May 16, 2006, but each has been evaluated as 20-percent disabling since July 24, 2008.

In his July 2008 substantive appeal (on VA Form 9), the Veteran stated that his peripheral neuropathy causes numbness, tingling, and muscle weakness in his lower extremities.  He also said that his symptoms had not gotten better, instead, worse.  In March 2012, his representative consequently requested another VA compensation examination to reassess the severity of this peripheral neuropathy, particularly because no VA examiner has provided an opinion as to its severity in terms of whether it is mild, moderate, moderately severe, or severe.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620.  In September 2007, a private nerve conduction velocity study showed mild-to-moderate abnormalities.  Yet, in February 2009, the Veteran's VA treating physician described the disability as severe peripheral neuropathy.


The Board therefore agrees this additional examination is needed, especially since the Veteran's last evaluation for compensation purposes was in November 2006, so some 51/2 years ago, and because of the suggestion this disability since has worsened, indeed, as evidenced by the decision to increase the initial rating from 10 to 20 percent as of July 24, 2008.  See Palczewski, 21 Vet. App. at 174; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the U.S. Court of Appeals for Veterans Claims (Court/CAVC) determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating) and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

Further, in light of this remand, updated treatment records should be obtained from the Tuscaloosa VAMC.  The most recent records from this facility are dated only through February 2009.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).

There is also a derivative claim for a TDIU.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD).  The Court, citing Rice v. Shinseki, 22 Vet. App. 447 (2009), reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.

But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, the question of TDIU entitlement may be considered a component of an appealed increased rating claim only if the TDIU claim is based solely upon the disability or disabilities that are the subject of the increased rating claim.  VAOPGCPREC 6-96.

And this is indeed the situation here.  The Veteran stated in December 2007 that his peripheral neuropathy affects his ability to drive a truck for his job.  He has problems working the pedals because of the numbness in his feet.  In November 2007, his private physician stated that, because the Veteran may become confused as to where to place his feet on the pedals, this may be one reason to request medical disability.  His primary VA physician concluded the Veteran is unable to drive professionally and resultantly recommended in a July 2008 letter that he not drive.  This same VA physician, in February 2009, reiterated that the Veteran's peripheral neuropathy prevented him from driving.

A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If, as here, there are two or more disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  But disabilities of one or both lower extremities, including the bilateral factor, if applicable, and disabilities resulting from common etiology or a single accident may be treated as one collective disability for purposes of meeting these threshold minimum rating requirements.  Id.  And even if a Veteran does not meet these threshold minimum rating requirements of § 4.16(a), he may still receive a TDIU on an extra-schedular basis under the special provisions of § 4.16(b) if it is shown he is indeed incapable of obtaining and maintaining substantially gainful employment on account of his service-connected disabilities.

The RO/AMC has not had an opportunity to initially consider this additional, derivative TDIU claim, much less deny it.  So it would be potentially prejudicial to the Veteran for the Board to consider this derivative claim before the RO/AMC.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  This is especially true since a medical opinion is needed to determine whether he is, in fact, unemployable on account of his service-connected disabilities.  VA may not reject his TDIU claim without producing evidence, as distinguished from mere conjecture, showing his disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995); Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  Proper notice for this claim is also necessary on remand.

The Board also is precluded from assigning a TDIU on an extra-schedular basis, in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  So if the medical opinion obtained on remand indicates the Veteran is unemployable on account of his service-connected disabilities, and if it is determined he does not satisfy the threshold minimum rating requirements of 38 C.F.R. § 4.16(a), this case will then still have to be referred for special consideration under § 4.16(b).


As for the remaining claims for higher initial ratings for the Type II Diabetes Mellitus, tinnitus, and bilateral hearing loss, the Board sees the Veteran was granted service connection for these other disabilities in the January 2007 rating decision.  He was notified of that decision by way of a letter later that month.  A timely NOD was received from him in February 2007, in which he disagreed with that January 2007 decision.  Actually, the RO accepted the NOD, but requested clarification in a November 2007 letter of which of the three ratings he was disagreeing with.  He never responded to that letter, but the NOD was valid nonetheless and should be accepted as disagreement with all three initially assigned ratings - 20 percent for his Type II Diabetes Mellitus, 10 percent for his tinnitus, and 0 percent for his bilateral hearing loss.  38 C.F.R. § 20.201.  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  But having said that, the Board would be remiss if it did not also point out that there is no higher rating for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

When a timely NOD has been filed regarding claims, and an SOC has not been provided, the appropriate Board disposition is to remand the claims for issuance of an SOC rather than merely referring the claims.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran also then, in response, has to be provided time to complete the steps necessary to perfect his appeal of the claims to the Board by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.200.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Provide the Veteran an SOC concerning his claims for higher initial ratings for his Type II Diabetes Mellitus, tinnitus, and bilateral hearing loss.  He also must be advised of the time limit in which he may file a substantive appeal (VA Form 9 or equivalent) to complete the steps necessary to perfect his appeal of these claims to the Board.  38 C.F.R. § 20.302(b).  Only if an appeal is timely perfected should these claims be returned to the Board for further appellate consideration.

2.  Send the Veteran a VCAA notice letter apprising him of the type of evidence and information needed to substantiate his derivative claim for a TDIU, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.

3.  Request treatment records dated since February 2009 from the Tuscaloosa VAMC.  Since these records are in the possession of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

4.  After completing the above, schedule a VA compensation examination to reassess the severity of the peripheral neuropathy affecting the Veteran's lower extremities.  To this end, the examiner should comment on whether this peripheral neuropathy is tantamount to complete versus incomplete paralysis.  Complete paralysis would involve the foot dangles and drops, with no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  If instead incomplete, then indicate whether it is mild, moderate, moderately severe, or severe with marked muscular atrophy.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620 (which refers the rater to DC 8520).

5.  The VA compensation examination is additionally needed to determine whether the service-connected disabilities (which, at the moment, are Type II Diabetes Mellitus, peripheral neuropathy of the right and left lower extremities, tinnitus, bilateral hearing loss, and ED) preclude the Veteran from obtaining and maintaining substantially gainful employment, versus just marginal employment, when considering his level of education, prior work experience and training, etc.

6.  Then readjudicate the claims for higher initial ratings for the peripheral neuropathy of the right and left lower extremities in light of all additional evidence, including considering whether a derivative TDIU is warranted on either a schedular or extra-schedular basis.  If these claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.


By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


